The act of assembly of 1796, permitting the assignment of all bonds, bills, notes of hand, and all other writings whatsoever, having been repealed by the act to reduce into one the several acts concerning the assignment of bonds and other writings, passed the 10th of February, 1798; and this latter act only permits the assignment of bonds, bills, and promissory notes for money or property. The writing upon which this suit is brought, not coming within either of the latter descriptions, and for the reasons contained in the case of Shutts v. Travis, the judgment must be reversed with costs.
*306Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended; which is ordered to be certified to the circuit court of Nelson county.